DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s amendments to claims 1 and 16, the cancellation of claim 2 and the arguments presented has overcome the rejections and objection presented in the Office Action dated 03/19/2020. Therefore, the Examiner has withdrawn the previously presented rejections and objection in this present office action. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action claims 1, 4-15 and 18-20 were rejected as being unpatentable over Ahn in view of Ko. Additionally, claims 2-3 and 16-17 were objected to as depending from a rejected base claim but also indicated as including allowable subject matter and that they would be allowable if rewritten in independent form to include the limitations of the base claim from which they depend and any intervening claims. Presently, Applicant has amended independent claim 1 to include the allowable subject matter of now cancelled claim 2. Applicant has also amended previously objected to claim 16 by rewriting claim 16 in independent form to include the limitations of claim 1 from which it previously depended. These amendments to claims 1 and 16 and the cancellation of claim 2 have overcome the previously presented rejections and objection in the office action dated 03/19/2020. The prior art fails to provide other relevant disclosures which either cure the deficiencies of Ahn and Ko to teach and/or suggest the limitations of independent claims 1 and 16 as amended or that teach and/or suggest the fabrication methods as recited in independent claims 1 and 16 as amended. Therefore, independent claim 1, claims 3-15 and 18-20 depending therefrom as well as now independent claim 16 and claim 17 depending therefrom are allowable. With no outstanding . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569.  The examiner can normally be reached on Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.